Case 4:17-cv-12378-LVP-SDD ECF No. 191-2, PagelD.6283 Filed 08/19/21 Page 1 of1

UNITED STATES OF AMERICA
EASTERN DISTRICT OF MICHIGAN

NATIONWIDE RECOVERY, INC., Case No. 4:17-cv-12378

Hon. Linda V. Parker
Plaintiff, Mag. Jdg. Stephanie Dawkins Davis

VS.

CITY OF DETROIT,

Defendant.

 

DEFENDANT, CITY OF DETROIT’S, EXHIBITS IN SUPPORT OF
ITS BRIEF WITH NEWLY DISCOVERED EVIDENCE IN SUPPORT
OF (1) CITY’S SUPPLEMENTAL BRIEFS AT ECF 184 AND 186
AND (2) CITY’S MOTION TO COMPEL AT ECF 188
BRIEF IN RESPONSE TO THE COURT’S MAY 1, 2021 AMENDED
ORDER FOR SUPPLEMENTAL BRIEFING

Ex. 1 — City June 29, 2021 FOIA request to Michigan State Police

Ex. 2 — Michigan State Police response to City’s FOIA request

Ex. 3 — City June 30, 2021 FOIA request to Wayne State University/Police
Ex. 4— Wayne State University/Police response to City’s FOIA request

Ex. 5 — Highland Park response to City’s FOIA’s request
